COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


ANN DOLLARD
                                                                MEMORANDUM OPINION *
v.     Record No. 0380-09-4                                          PER CURIAM
                                                                  SEPTEMBER 29, 2009
VIRGINIA EMPLOYMENT COMMISSION


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 Charles J. Maxfield, Judge

                 (Ann Dollard, pro se, on brief).

                 (William C. Mims, Attorney General; Elizabeth B. Peay, Assistant
                 Attorney General, on brief), for appellee.


       Ann Dollard appeals the January 23, 2009 decision by the circuit court affirming a

decision by the Virginia Employment Commission (commission) denying her request to reopen

the Appeals Examiner’s hearing, affirming the monetary determination of the Deputy and

finding the effective date of the claim as February 3, 2008. We have reviewed the record, the

circuit court’s decision, and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion, see Dollard

v. Virginia Employment Comm’n, Commission Decision 84239-C (Sept. 16, 2008), as affirmed

by the circuit court, see Dollard v. Virginia Employment Comm’n, Case No. CL-2008-0013525

(Jan. 23, 2009). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before this Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.



                                                                               Affirmed.




                                              -2-